Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito US 2018/0299610 in view of Senbonmatsu US 2003/0102801.
As for claim 1, Saito discloses a half mirror panel, comprising: a light-transmitting base layer 16; a mirror layer 20 formed on a front surface of the base layer to reflect light (reflective plate paragraph 0037), the mirror layer having a plurality of light-transmitting holes at regular intervals through opposite surfaces of the mirror layer in a thickness direction (perforated plate, see 24, Figures 1 and 2); 

Saito fails to teach or disclose the light-transmitting hole of the mirror layer having a diameter of 55-80 micrometers and is silent to the mirror layer having a light transmittance of 10-16%.
Senbonmatsu teaches light transmission of a mirror layer being 10-16% (teaches two types of reflection layer, one has holes therein paragraph 0010, and further teaches the layer having a light transmittance of 10%, see paragraph 0075). It would have been obvious for one having ordinary skill in the art to look to the teachings of Senbonmatsu and utilize a reflection layer that has an emittance of 10% where having low light emission or substituting an utilizing a low-power consumption lighting means is desired. One would have been motivated to make this combination/substitution to further control the output and achieve low-light emission in Saito, where desired. 
Saito fails to teach the diameter of the light-transmitting hole is 55 .mu.m to 80 .mu.m. It would have been obvious for one having ordinary skill in the art to modify the diameter of the light transmitting hole to 55-80 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 
As for claim 6, Saito discloses that the light-transmitting hole of the mirror passes through the mirror layer from a back surface to the front surface of the mirror layer in a linear form (see hole 24 in mirror 20, shown in Fig 1 in linear form).
As for claim 7, Saito discloses half mirror panel according to claim 1, wherein the light-transmitting holes of the mirror layer are spaced apart at equidistant intervals (Fig 2, 24 shows equidistant intervals of hoes, paragraph 0044 states that arrangement is not limited and may be a matrix arrangement).
As for claim 8, Saito discloses the mirror panel according to claim 7, wherein the light-transmitting holes of the mirror layer are spaced apart from each other at intervals of 100 .mu.m to 400 .mu.m. (distance of fine holes to each other meets this, .01-1.0mm; paragraph 0044).
As for claim 9, Saito discloses the half mirror panel according to claim 8, wherein the light-transmitting holes of the mirror layer are spaced apart from each other at intervals of 150 .mu.m. (distance of fine holes to each other meets this, .01-1.0mm; paragraph 0044).  
As for claim 10, Saito discloses that the light-transmitting holes of the mirror layer are spaced apart at regularly-increasing or decreasing intervals in a first direction (teaches the density [of the holes] thereof increases as the fine holes are separated from the light source position, paragraph 0044) or, and at equidistant intervals in a second direction perpendicular to the first direction (this is shown in the embodiment of Figure 2); however, this combination is not shown together.  Saito teaches that the 
As for claim 11, Saito discloses the half mirror panel according to claim 1, wherein the front surface of the mirror layer is divided into a transmitting area (area of plate corresponding to the surfaces where holes 24 are present) and a non-transmitting area (surface of 21 where holes are absent, Fig 1), wherein the light-transmitting holes are formed in the transmitting area. 
As for claim 12, Saito discloses half mirror panel according to claim 1, wherein the base layer has a thickness of greater than or equal to 10 .mu.m. (teaches using a light guide plate having a thickness of 2mm, paragraph 0141).
As for claim 13, Saito discloses the device as discussed above; the protective layer inherently has a thickness and the thickness appears to be greater than 15 micrometers, given the comparison to the base layer and reflector, but Saito is silent to the protective layer has a thickness of greater than or equal to 15 .mu.m. In the alternative, it would have been obvious for one having ordinary skill in the art to modify such that the thickness greater than 15 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One would have been motivated to modify the thickness to achieve a suitable thickness for achieving a desired luminous output from the reflective plate.
s 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Branda US 2015/036204 and Senbonmatsu US 2003/0102801.
As for claim 14, Saito discloses a half mirror device, comprising: a panel (see 10, Fig 1); and at least one light source 14 to emit light, wherein the light source transmits light through the light-transmitting holes of the mirror layer (see Fig 1) the panel comprising a light-transmitting base layer 16; a mirror layer 20 formed on a front surface of the base layer to reflect light (reflective plate paragraph 0037), the mirror layer having a plurality of light-transmitting holes at regular intervals through opposite surfaces of the mirror layer in a thickness direction (perforated plate, see 24, Figures 1 and 2); and a light-transmitting protective layer 30 formed on a front surface of the mirror layer to protect the mirror layer (layer 30 is in contact with and protects the mirror layer, para 0037). Saito further discloses the thickness of the mirror layer is between 100nm and 15 micrometers (paragraph 0062, 10-200 micrometers), and the light transmitting hole of the mirror layer has a diameter of 30-150 micrometers (Saito teaches another embodiment where the holes have a diameter within this range, 100 micrometers, paragraph 0191).
 Saito fails to teach the light source disposed on the back side of the panel, the light-transmitting hole of the mirror layer having a diameter of 55-80 micrometers, and is silent to the mirror layer having a light transmittance of 10-16%.
Branda teaches a panel that has a light on either the side or back of the panel (may be backlit, edgelit or both, paragraph 0017). It would have been obvious for one having ordinary skill in the art to modify Saito and utilize a backlit configuration such as that of Branda where having a backlight panel is preferred, for example, for example to 
Senbonmatsu teaches light transmission of a mirror layer being 10-16% (teaches two types of reflection layer, one has holes therein paragraph 0010, and further teaches the layer having a light transmittance of 10%, see paragraph 0075). It would have been obvious for one having ordinary skill in the art to look to the teachings of Senbonmatsu and utilize a reflection layer that has an emittance of 10% where having low light emission or substituting and utilizing a low-power consumption lighting means is desired in Saito. One would have been motivated to make this combination/substitution to further control the output and achieve low-light emission in Saito, where desired. 
Saito fails to teach the diameter of the light-transmitting hole is 55 .mu.m to 80 .mu.m. It would have been obvious for one having ordinary skill in the art to modify the diameter of the light transmitting hole to 55-80 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One would have been motivated to modify the diameter of the holes to this range to achieve a desired luminous output from the reflective plate.
As for claim 15, Saito discloses the half mirror panel according to claim 1, wherein the front surface of the panel layer is divided into a transmitting area (area of reflecting plate corresponding to the surfaces where holes 24 are present) and a non-transmitting area (surface of 21 where holes are absent, Fig 1), and the light source is . 

Response to Arguments
Applicant's arguments filed with the RCE of 3/29/21 have been fully considered. The rejection has been modified to address the amendments to the claims; regarding the range of 55-80 micrometers, see the discussion above incorporated from previous claim 5.  A new rejection using Saito in view of Senbonmatsu US 2003/0102801 has been applied in regard to the light transmittance of the mirror layer being 10-16%.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karner US 2014/0267732 is another example of a prior art reference that has a half mirror with a plurality of holes with a small diameter and low light transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875